Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are presented for examination.
Claims 9-20 are withdrawn without traverse In Response to Election/Restriction filed on 3/15/21.
IDS filed on 7/27/20 is considered.

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claim 6, the claim recites the limitation "the acts", which lacks antecedent basis and renders the claim vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GSMA, "Rich Communication Suite 9.0 Advanced Communications Services and Client Specification", hereinafter GSMA.
Referring to claim 1, GSMA discloses a system comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: 
receiving a first uniform resource locator (URL) associated with a location where a data file is stored (MSRP SEND (url-o-fs)"), the first URL originating from a first content system associated with a first user equipment (UE)(USER A) and a first mobile network operator (MNO) ("Messaging Server" of the originating Service Provider's network, corresponds to “first MNO”,  Fig. 18, p. 294)( ("MSRP SEND (url-o-fs)", Fig. 18, p. 294; "<data url = "[FITTP URL for the thumbnail]" until = "[validity of the thumbnail]"/> ... <data url = "[HTTP URL for the file]" until = "[validity of the file]"/>", Table 23: File Transfer message body content, p.127)(Figure 18, P. 294, MSRP SEND (url-o-fs) is sending from User A to User B); 
determining that the data file is to be provided to a second UE ("... the terminating Messaging Server shall... screen the message content for bodies containing download URLs. If a relevant message body with URL(s) is found, then the Messaging Server shall... invoke the Localisation Function to convey the remote download URL(s) to the Localisation Function, to obtain the local download 
determining that the second UE is associated with a second MNO ("... the terminating Messaging Server shall... screen the message content for bodies containing download URLs. If a relevant message body with URL(s) is found, then the Messaging Server shall... invoke the Localisation Function to convey the remote download URL(s) to the Localisation Function, to obtain the local download URL(s)...", p. 296, section 4.1.15.3.1; "Obtain url-t-ftl based on url-o-fs", Fig. 18, p. 294); 
generating, based at least in part on the determining that the second UE is associated with the second MNO and that the data file is to be provided to the second UE, a second URL (url-t-ftl) local download URL ("... the terminating Messaging Server shall... screen the message content for bodies containing download URLs. If a relevant message body with URL(s) is found, then the Messaging Server shall... invoke the Localisation Function to convey the remote download URL(s) to the Localisation Function, to obtain the local download URL(s)...", p. 296, section 4.1.15.3.1; "Obtain url-t-ftl based on url-o-fs", Fig. 18, p. 294) ; and 
providing the second URL (url-t-ftl) to a messaging system associated with the second MNO ("the Localisation Function ... shall provide the local download URL for a given remote download URL", p. 296-297, section 4.1.15.3.3; "url-t-ftl" sent from File Transfer Localization Function to Messaging server, Fig. 18, p. 294) . 
Referring to claim 2, GSMA discloses the system of claim 1, wherein the second URL enables a second content system to receive the data file from the first content system  ("If the Localisation Function is invoked by the Messaging Server... The Localisation Function may download the file from the originating network using the remote download URL the earliest when invoked by the Messaging Server", p. 296-297, section 4.1.15.3.3; "HTTPS GET (with url-o-fs", Fig. 18, p. 294))(("... the terminating Messaging Server shall... screen the message content for bodies containing download URLs. If a relevant message body with URL(s) is found, then the Messaging Server shall... invoke the Localisation Function to convey the remote download URL(s) to the Localisation Function, to obtain the local download URL(s)...", p. 296, section 4.1.15.3.1; "Obtain url-t-ftl based on url-o-fs", Fig. 18, p. 294);
Referring to claim 3, GSMA discloses the system of claim 1, wherein the second URL  indicates a first identity of the first MNO and a second identity of the second MNO (P. 295, resolve the second/local URL to get the remote URL indicates both first and second identity of MNOs in order to retrieve the file from the original database). 
Referring to claim 4, GSMA discloses the system of claim 1, wherein the first URL is generated by the first content system and is received from the first UE ("the Localisation Function ... shall provide the local download URL for a given remote download URL", p. 296-297, section 4.1.15.3.3; "url-t-ftl" sent from File Transfer Localization Function to Messaging server, Fig. 18, p. 294).
Referring to claim 5, GSMA discloses the system of claim 1, wherein determining that the second UE is associated with the second MNO further comprises accessing an E.164 Number to Universal Resource Indicator Mapping (ENUM) database (page 265, 278-279, GSMA refers to RFC 3966 defining tel URI conventions used for addressing termination 
Referring to claim 6, GSMA discloses the system of claim 1,. 
Referring to claim 7, GSMA discloses the system of claim 1, wherein providing the second URL to the messaging system associated with the second MNO further comprises initiating a session with the messaging system associated with the second MNO using session initiation protocol (SIP) (establishing a chat session based on SIP procedures for the setup of sessions using MSRP for the message exchange, cf. section 3.2.3.1, p. 97;). 
Referring to claim 8, GSMA discloses the system of claim 1, wherein the data file comprises a Rich Communications Services (RCS) data file that is to be transmitted from the first UE to the second UE (p. 344, RCS data files).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GSMA in view of BRUNN et al., US Patent Publication Number 2016/0316032, hereinafter Brunn.
Referring to claim 6, GSMA discloses the invention as described in claim 1, GSMA further discloses receiving a third URL associated with a second location where a second data file is stored, the third URL originating from the first content system; determining 
GSMA does not discloses determining that the third URL is not to be modified; and providing the third URL to the third UE.
Brunn discloses that URL can be configured that users are prevented from altering the URL (page 1 [0012])
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of preventing certain URL to be altered as suggested by Brunn to GSMA, because GSMA discloses sending an URL to a remote network for data retrieval and Brunn suggests the URL is prevented from alteration.
A person with ordinary skill in the art would have been motivated to make the modification to GSMA to protect certain URL to enhance security.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
April 11, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447